Citation Nr: 0213392	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  99-16 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability 
claimed as due to or as a consequence of the veteran's 
service connected right peroneal nerve neuropathy.  

(The issue of entitlement to an increased rating for post 
traumatic stress disorder with cognitive disorder currently 
evaluated as 70 percent disabling, to include the issue of a 
rating in excess of 30 percent for that disability prior to 
August 1999; and the issue of entitlement to an effective 
date earlier than in August 1999 for a total disability 
rating based on individual unemployability due to service 
connected disabilities, will be the subject of a later 
decision.)  


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran had active military service from April 1964 to 
September 1966.  

The matter regarding a low back disability arose from a July 
1998 rating action entered by the Department of Veterans 
Affairs (VA) regional office (RO) in North Little Rock, 
Arkansas.  The issue was perfected for appeal to the Board of 
Veterans' Appeals (Board) in December 1998.  

In addition to the foregoing, it should be noted that the 
Board is undertaking additional development on the issue of 
entitlement to an increased rating for post traumatic stress 
disorder with cognitive disorder; and the issue of 
entitlement to an effective date earlier than in August 1999 
for a total disability rating based on individual 
unemployability, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.

2.  There is no medical evidence showing that the veteran has 
a low back disability, the presence of which can be confirmed 
by objective means.  

3.  The veteran's complaints of chronic low back pain are not 
shown by any medical evidence to be related to the veteran's 
service connected right peroneal nerve neuropathy. 


CONCLUSION OF LAW

A low back disability is not aggravated by, nor is it 
proximately due to the veteran's service connected right 
peroneal nerve neuropathy.  38 U.S.C.A. §§ 1110, 1131 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim, by means of the 
discussions in the November 1998 statement of the case, the 
April 2000 supplemental statement of the case, and a letter 
sent to the veteran in March 2002, which specifically 
addressed the contents of the VCAA in the context of the 
veteran's claim.  The veteran has been told that there was no 
medical evidence showing a relationship between a back 
condition and his right peroneal nerve disability, and he was 
invited to identify records that could be obtained to support 
his claim.  Under these circumstances, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In a letter dated in January 1998, the 
RO asked the veteran to identify records relevant to his 
claim, and a similar request was made in a March 2002 letter 
the RO sent him.  Indeed, the March 2002 letter explicitly 
set out the various provisions of the VCAA, including what 
records VA would obtain, and what was the responsibility of 
the veteran. 

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the records of the veteran's treatment 
at VA, which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

Turning to the merits of the case itself, the veteran does 
not contend that the claimed disability actually had its 
onset during service.  Rather, the veteran has limited his 
contentions to simply claiming that he developed a back 
disability as a consequence of his service connected right 
peroneal nerve neuropathy.  Given the limitation the veteran 
has made with respect to his claim, the Board will likewise 
limit its consideration of his claim to this theory of 
entitlement.  Regarding this entitlement, applicable criteria 
provides that disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected, and where a disability is aggravated by a 
service connected disorder, that disability also will be 
service connected.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the medical evidence in this case reflects that 
after approximately October 1994, the veteran is shown to 
have complained of low back pain, which has been 
characterized in the record as chronic.  (The Board observes 
that when the veteran was examined for VA purposes in October 
1994, it was specifically noted that the veteran had "no 
problems with his lower back.)  It is significant, however, 
that there is no medical record which shows that the veteran 
is diagnosed with a back disability whose presence may be 
confirmed by objective means, as for instance disc disease or 
arthritis.  X-rays of the lumbar spine taken in February 1998 
were interpreted as revealing a "radiographically normal 
lumbar spine" and the relevant diagnosis entered in the 
record relating to the veteran's back has been simply chronic 
low back pain.  There is thus some question as to whether the 
veteran's subjective complaints of pain may be even 
recognized as a back disability for VA purposes.  Assuming it 
may, however, the evidence also includes two reports of 
examinations conducted for VA purposes completed during the 
course of this appeal.  These examinations occurred in 
February 1998 and in March 1999, and on each occasion the 
examining physician included in his report the specific 
opinion that the veteran's chronic low back pain was not 
secondary to his right peroneal nerve palsy.  This conclusion 
was explained by the examiner as due to an absence of severe 
enough weakness caused by the nerve palsy as to result in any 
mechanical problem to the lumbosacral spine.  

With the absence of any treatment records suggesting a 
relationship between the veteran's low back complaints and 
his right peroneal nerve disability, and with the only 
medical opinions addressing the issue in this case adverse to 
the veteran, there is no basis for concluding that the 
veteran has a low back disability proximately due to, or 
aggravated by his right peroneal nerve neuropathy.  Under 
these circumstances, there is no basis for awarding the 
veteran the benefit he seeks and his appeal is denied.  


ORDER

Entitlement to service connection for a low back disability 
claimed to be secondary to the veteran's service connected 
right peroneal nerve neuropathy is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

